Citation Nr: 0522189	
Decision Date: 08/15/05    Archive Date: 08/25/05

DOCKET NO.  02-15 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a disability resulting 
from trauma to the testes.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Raymond L. Liu, Associate Counsel







INTRODUCTION

The veteran had a period of active duty for training 
(ACDUTRA) from October 1956 to March 1957, and also active 
military service from February 1959 to February 1960.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from an August 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which denied the veteran's claim seeking 
entitlement to service connection for a disability resulting 
from blunt trauma to the testes.

The veteran testified at a videoconference hearing in April 
2003; the transcript has been incorporated into the claims 
file.

The Board has determined that additional development is 
required in this case prior to any further appellate review.  
Accordingly, the appeal is hereby remanded.  VA will notify 
the veteran if further action is required on his part.


REMAND

A remand is required in this case in order to ensure that the 
veteran receives the assistance to which he is entitled under 
the Veterans Claims Assistance Act of 2000 (VCAA), and the 
implementing regulations.  See generally, Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  Under the VCAA, VA is obligated to make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2004).  

The record indicates the veteran was treated for his 
testicular condition by Dr. R.B. and Dr. J.B.F.  In February 
2001, the veteran submitted letters from these physicians.  
According to one physician, the veteran had been a patient 
since 1972,  However, the complete treatment records of  
these physicians have not been obtained.

The veteran has also indicated that he has additional 
information to collect in support of his claim, including 
statements from his ex-wife and a friend from service.

Accordingly, the case is remanded for the following actions:

1.	Obtain the veteran's complete treatment records 
for his testicular condition from his private 
physician, Dr. R.B.  Such efforts should continue 
until it is determined that the requested records 
do not exist or that further attempts to obtain 
such records would be futile.  Failures to respond 
or negative replies to any request should be noted 
in writing and associated with the claims file.

2.	Obtain the veteran's complete treatment records 
for his testicular condition from his private 
physician, Dr. J.B.F.  Such efforts should continue 
until it is determined that the requested records 
do not exist or that further attempts to obtain 
such records would be futile.  Failures to respond 
or negative replies to any request should be noted 
in writing and associated with the claims file.

3.	The veteran should be contacted and informed 
that he may submit any additional evidence or 
corroborating statements from other individuals to 
support his case.

4.	Following the above development, the claims 
file and any additional evidence submitted by the 
veteran should be reviewed.  All indicated 
development should be undertaken and the issue of 
entitlement to service connection for a disability 
resulting from trauma to the testes should be re-
adjudicated, along with an adequate discussion of 
the statement of reasons and bases for the 
decision.  If the benefits sought on appeal are not 
granted to the veteran's satisfaction, he must be 
furnished a Supplemental Statement of the Case and 
afforded an opportunity to respond.  

Thereafter if otherwise in order, the case should be returned 
to the Board for further appellate action.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




